                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                     DOCKET NO. 3:16-cr-00192-RJC-DSC

 USA                                     )
                                         )
                                         )                ORDER
       vs.                               )
                                         )
 RODNEY LEVON DUDLEY                     )



       THIS MATTER is before the Court upon a motion of the defendant for early

termination of his supervised release, (Doc. No. 3), to which the government has not

objected.

       Title 18, United States Code, Section 3583(e)(1) allows a court to terminate a

term of supervised release after one year where warranted by the conduct of the

defendant and the interest of justice. The defendant was sentenced to a five year

term of supervised release which began on or about August 26, 2015. (Doc. No. 1-3:

Judgment at 3). According to the United States Probation Officer responsible for

the defendant’s supervision, the defendant has complied with conditions of release,

including maintaining stable employment and caring for his family and residence.

(Doc. No. 3-1 at 1). The defendant intends to move out of the district to continue his

employment as a long-haul truck driver. (Doc. No. 3 at 1). Therefore, the Court

finds good cause to terminate supervised release early.

       IT IS, THEREFORE, ORDERED that the motion, (Doc. No. 3), is

GRANTED.
       The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.

 Signed: June 27, 2019
